Petition by defendant for writ of certiorari to review the order of the Superior Court of Robeson County denied 15 August 2002. Motions by defendant to amend petition for writ of certiorari and to *170amend petition a second time allowed 15 August 2002. Motion by defendant to remand for evidentiary hearing, to allow oral arguments and submission of briefs, to remand matter for modification of April 17, 2002 order, and to stay consideration and decision of matter pending resolution of a Robeson County motion for appropriate relief denied 15 August 2002.